DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021, 04/04/2021 and 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pub. No.: US 2012/0242644) in view of Nam et al. (Pub. No.: US 2020/0279523).
Consider claim 1, Liu discloses an electrostatic ignition protection method of a source driver (paragraph [0065], Fig. 18, data driver 35) of a display device (paragraph [0065], Fig. 9, 12, display apparatus 3) (paragraph [0064], Fig. 18, when the unusual status 50 (e.g., electrostatic discharge, see paragraph [0062]) occurs in the data signal DATA2 of the data driver 35, the scan signal G(2) is at a disable level to prevent the panel 31 from displaying the erroneous data signal DATA), the display device comprising a time controller (paragraph [0065], Fig. 18, timing controller 36) electrically connected to the source driver (Fig. 18, timing controller 36 electrically connected to data driver 35) and a power management chip (paragraph [0071], power management unit 37), wherein the method comprises following steps:
the time controller detecting whether the source driver has static electricity (paragraph [0065], Fig. 12, the unusual status detecting unit 32 is disposed in the data driving integrated circuits 352 to detect an unusual status, and the status recognizing unit 33 is disposed in the timing controller 36 to receive the status feedback signal SF);
if yes, the time controller controls the source driver not to output a driving signal for a preset duration (paragraph [0064], in a mask period T3, the second output enabling signal YOE2 masks the corresponding scan signal G(2), such that the scan signal G(2) is at a disable level to prevent the panel 31 from displaying the erroneous data signal DATA in T2 affected by the unusual status 50) and the preset duration is greater than an ignition threshold duration (paragraph [0063], pulse width of the second output enabling signal YOE2 is greater than that of the first output enabling signal YOE1).
Liu does not specifically disclose the power management chip electrically connected to both the time controller and the source driver.
Nam discloses the power management chip electrically connected to both the time controller and the source driver (paragraph [0057], Fig. 1, PMIC applies an analog driving voltage AVDD and a gamma voltage VGMA to the data driver 120 and receives the digital image data signals RGB from the timing controller 150).
Therefore, in order to that converted digital image data signals RGB into analog image data signals are applied to the data lines, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Nam in providing the power management chip electrically connected to both the time controller and the source driver, see teaching found in Nam, paragraph [0057].
Consider claim 9, Liu discloses a display device (paragraph [0065], Fig. 9, 12, display apparatus 3), comprising:
a time controller (paragraph [0065], Fig. 18, timing controller 36);
a source driver (paragraph [0065], Fig. 18, data driver 35) electrically connected to the time controller (Fig. 18, timing controller 36 electrically connected to data driver 35); and
a power management chip (paragraph [0071], power management unit 37); wherein:
the time controller is configured to detect whether the source driver has static electricity (paragraph [0065], Fig. 12, the unusual status detecting unit 32 is disposed in the data driving integrated circuits 352 to detect an unusual status (e.g., electrostatic discharge, see paragraph [0062]), and the status recognizing unit 33 is disposed in the timing controller 36 to receive the status feedback signal SF), and when the source driver has static electricity, the time controller controls the source driver not to output a driving signal for a preset duration (paragraph [0064], in a mask period T3, the second output enabling signal YOE2 masks the corresponding scan signal G(2), such that the scan signal G(2) is at a disable level to prevent the panel 31 from displaying the erroneous data signal DATA in T2 affected by the unusual status 50)  and the preset duration is greater than an ignition threshold duration (paragraph [0063], pulse width of the second output enabling signal YOE2 is greater than that of the first output enabling signal YOE1).
Liu does not specifically disclose the power management chip electrically connected to both the time controller and the source driver.
Nam discloses the power management chip electrically connected to both the time controller and the source driver (paragraph [0057], Fig. 1, PMIC applies an analog driving voltage AVDD and a gamma voltage VGMA to the data driver 120 and receives the digital image data signals RGB from the timing controller 150).
Therefore, in order that converted digital image data signals RGB into analog image data signals are applied to the data lines, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Nam in providing the power management chip electrically connected to both the time controller and the source driver, see teaching found in Nam, paragraph [0057].
Consider claim 5, the combination of Liu and Nam discloses wherein the time controller detecting whether the source driver has static electricity further comprises following steps:
when the display device displays, a static electricity detection module detects whether the source driver has static electricity, and the source driver comprises the static electricity detection module (Liu, paragraph [0065], Fig. 12, the unusual status detecting unit 32 is disposed in the data driving integrated circuits 352 to detect an unusual status (e.g., electrostatic discharge, see paragraph [0062]);
if the source driver has static electricity, the source driver outputs a static electricity notification signal to the time controller (Liu, paragraph [0062], the unusual status detecting circuit 32 detects an unusual status 50 and outputs a status feedback signal SF);
the time controller detecting that the source driver has static electricity according to the static electricity notification signal (paragraph [0065], the status recognizing unit 33 is disposed in the timing controller 36 to receive the status feedback signal SF and paragraph [0062], the unusual status 50 is electrostatic discharge (ESD)).
Consider claim 12, the combination of Liu and Nam discloses wherein the source driver comprises a static electricity detection module, the static electricity detection module detects whether the source driver has static electricity when the display device displays (Liu, paragraph [0065], Fig. 12, the unusual status detecting unit 32 is disposed in the data driving integrated circuits 352 to detect an unusual status (e.g., electrostatic discharge, see paragraph [0062]);
if the source driver has static electricity, the source driver outputs a static electricity notification signal to the time controller (Liu, paragraph [0062], the unusual status detecting circuit 32 detects an unusual status 50 and outputs a status feedback signal SF);
the time controller is further configured to detect that the source driver has static electricity according to the static electricity notification signal (paragraph [0065], the status recognizing unit 33 is disposed in the timing controller 36 to receive the status feedback signal SF and paragraph [0062], the unusual status 50 is electrostatic discharge (ESD)).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu and Nam in view of Zhou et a. (Pub. No.: US 2020/0090620).
Consider claims 7, 14, the combination of Liu and Nam does not specifically disclose the time controller outputting a third control signal to the source driver; 
the source driver resetting a register in the source driver according to the third control signal.
Zhou discloses the time controller outputting a third control signal to the source driver (paragraph [0103], Fig. 2, transmitting (by transmitting units 111 of the timing controller 110 in FIG. 1, see paragraph [0101]) the scrambled signal to a corresponding receiving unit (receiving units 121 of the source driver 120 in Fig. 1, see paragraph [0101])); 
the source driver resetting a register in the source driver according to the third control signal (paragraph [0104], second linear feedback shift registers (of the source driver 120, , see paragraph [0101]) to perform a reset operation).
Therefore, in order to provide for an improved display effect of the display panel, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Zhou wherein the time controller outputting a third control signal to the source driver; the source driver resetting a register in the source driver according to the third control signal, see teaching found in Zhou, paragraph [0105].

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu and Nam in view of Yu (Pub. No.: US 2014/0085290) and further in view of Shin et al. (Pub. No.: US 2016/0141315).
Consider claims 8, 15, the combination of Liu and Nam does not specifically disclose wherein the time controller detecting whether the source driver has static electricity comprises following steps: the time controller detecting whether the non-active area of the panel is in a short circuit state caused by static electricity.
Yu discloses wherein the time controller detecting whether the source driver has static electricity comprises following steps: the time controller detecting whether the non-active area of the panel is in a short circuit state caused by static electricity (paragraph [0052], Fig. 3, the timing controller 130 can detect whether or not a short circuit has occurred in both of the non-active area NA and active area AA and paragraph [0040], a short circuit can occur in a variety of locations and parts due to causes such as static electricity).
Therefore, in order to prevent overcurrent flow into the panel perhaps resulting into fire, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Yu wherein the time controller detecting whether the source driver has static electricity comprises following steps: the time controller detecting whether the non-active area of the panel is in a short circuit state caused by static electricity, see teaching found in Yu, paragraph [0039].
While one of ordinary skill in the art would recognize the data (source) driver 150 of Yu to be considered part of the non-active area of the panel 160 via its connection as illustrated in Fig. 12 and discussed at paragraph [0088], Yu does not specifically disclose the data (source) driver to be considered part of the non-active area of the panel.
Shin discloses the data (source) driver to be considered part of the non-active area of the panel (paragraph [0059], Fig. 1, data drivers are bonded to the non-active area of substrate 102). 
Therefore, in order for the output pads positioned at each of the data drivers for mounting the data drive ICs to be connected to the data lines DL to supply a data signal to the subpixels SP of the active area AA, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Shin in providing the data (source) driver to be considered part of the non-active area of the panel, see teaching found in Shin, paragraph [0059].

Allowable Subject Matter
Claims 2-4, 6, 10, 11 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record fails to disclose if the source driver has static electricity, the source driver pulls down a locked pin for training, and the detection training fails; and the time controller detecting that the source driver has static electricity according to a detection training failure.
Regarding claims 6 and 13, the prior art of record fails to disclose the power management chip outputting an operating voltage of 0 to the source driver for the preset duration according to the second control signal; the source driver being in an inoperative state under action of the operating voltage of 0 for the preset duration.
Regarding claim 10, the prior art of record fails to disclose the source driver pulls down a locked pin for training, and the detection training fails.
Regarding claims 3, 4 and 11, the claims are objected to due to dependency on objected claims.

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERALD JOHNSON/
Primary Examiner, Art Unit 2627